Exhibit 10.2



DOMINION RESOURCES, INC.
2008 PERFORMANCE GRANT PLAN




1.           Purpose.   The purpose of this Plan is to set forth the terms of
2008 Performance Grants awarded pursuant to the Dominion Resources, Inc. 2005
Incentive Compensation Plan. This Plan contains the Performance Goals for the
awards, the Performance Criteria, the target and maximum amounts payable, and
other applicable terms and conditions.


2.           Definitions.  Capitalized terms used in this Plan not defined in
this Section 2 will have the meaning assigned to such terms in the Dominion
Resources, Inc. 2005 Incentive Compensation Plan.


a.           Cause.   For purposes of this Plan, the term “Cause” will have the
meaning assigned to that term under a Participant’s Employment Continuity
Agreement with the Company, as such Agreement may be amended from time to time.


b.           Date of Grant.  April 1, 2008.


c.           Disability or Disabled.  The Committee will determine whether or
not a Disability exists and its determination will be conclusive and binding on
the Participant. To the extent a Performance Grant is subject to Code Section
409A, the Committee’s determination will be made in accordance with the
requirements of Treasury Regulation Section 1.409A-3(i)(4).


d.           Participant.  An officer of the Company or a Dominion Company who
receives a Performance Grant on the Date of Grant.


e.           Performance Period.  The 24-month period beginning on January 1,
2008 and ending on December 31, 2009.


f.           Retire or Retirement.    For purposes of this Plan, the term Retire
or Retirement means termination of employment on a date when the Participant is
eligible for early or normal retirement benefits under the terms of the Dominion
Pension Plan, or would be eligible if any crediting of deemed additional years
of age or service applicable to the Participant under the Company’s Benefit
Restoration Plan or New Benefit Restoration Plan was applied under the Dominion
Pension Plan, as in effect at the time of the determination.  Notwithstanding
the foregoing, a Participant will not be treated as eligible for retirement
benefits for purposes of this Plan if the Chief Executive Officer of the Company
determines, in his sole discretion, that the Participant’s retirement is
detrimental to the Company.


h.           Target Amount.  The dollar amount designated on the Participant’s
Performance Grant.


3.           Performance Grants.  A Participant will receive a written notice of
the amount designated as the Participant’s Target Amount for the Performance
Grant payable under the terms of this Plan.  The actual payout may be from 0% to
200% of the Target Amount, depending on the achievement of the Performance
Goals.

4.           Performance Achievement and Time of Payment.  Upon the completion
of the Performance Period, the Committee will determine the Performance Goal
achievement of the Performance Criteria described in Section 6.  The Company
will then calculate the amount of each Participant’s Performance Grant based on
such Performance Goal achievement.  Except as provided in Sections 7(b) or 8,
payout of Performance Grants will be made as soon as administratively feasible
after the end of the Performance Period.  In no event will payment be made later
than March 15, 2010.


5.           Forfeiture.  Except as provided in Sections 7(b) or 8, a
Participant's right to payout of a Performance Grant will be forfeited if the
Participant’s employment with the Company or a Dominion Company terminates
before the end of the Performance Period.


6.           Performance Goals.  Payout of Performance Grants will be based on
the Performance Goal achievement described in this Section 6 of the three
Performance Criteria defined in Exhibit A.


a.           TSR Performance.  Total Shareholder Return Performance (“TSR
Performance”) will determine fifty percent (50%) of the Target Amount (“TSR
Percentage”).  TSR Performance is defined in Exhibit A.  The TSR Percentage of
the Target Amount that will be paid out, if any, is based on the following
table:




Relative TSR Performance
Percentage Payout of TSR Percentage
Top Quartile - 75% to 100%
150% - 200%
2nd Quartile - 50% to 74.9%
100% - 149.9%
3rd Quartile - 25% to 49.9%
50% -   99.9%
4th Quartile - below 25%
0%

--------------------------------------------------------------------------------



To the extent that the Company’s TSR Performance ranks in a percentile within
the Top, 2nd or 3rd Quartiles of Relative TSR Performance, then the TSR
Percentage Payout will be interpolated between the top and bottom of the
Percentage Payout of TSR Percentage range for that Quartile.  No payment will be
made if the TSR Performance is in the 4th Quartile, except that a payment of 25%
of the TSR Percentage will be made if the Company’s TSR Performance was at least
10% on a compounded annual basis for the Performance Period.


b.           ROIC Performance.  Return on Invested Capital Performance (“ROIC
Performance”) will determine forty percent (40%) of the Target Amount (“ROIC
Percentage”).  ROIC Performance is defined in Exhibit A.  The ROIC Percentage of
the Target Amount that will be paid out, if any, is based on the following
table:




ROIC Performance
Percentage Payout of ROIC Percentage
8.90% and above
200%
8.80% - 8.89%
150% - 199.9%
8.70% - 8.79%
100% - 149.9%
8.60% - 8.69%
50% -   99.9%
Below 8.60%
0%


To the extent that the Company’s ROIC Performance is greater than 8.60% and less
than 8.90%, then the ROIC Percentage payout will be interpolated between the top
and bottom of the applicable Percentage Payout of ROIC Percentage range set
forth above.


c.           Book Value per Share Performance.  Book Value per Share Performance
(“Book Value Performance”) will determine ten percent (10%) of the Target Amount
(“Book Value Percentage”).  Book Value Performance is defined in Exhibit A. The
Book Value Percentage of the Target Amount that will be paid out, if any, is
based on the following table:




 
Book Value Performance
Percentage Payout of Book
Value Percentage
$20.80 and above
200%
$20.70 - $20.79
150% - 199.9%
$20.60 - $20.69
100% - 149.9%
$20.50 - $20.59
50% -   99.9%
Below $20.50
0%



To the extent that the Company’s Book Value Performance is greater than $20.50
and less than $20.80, then the Book Value Percentage payout will be interpolated
between the top and bottom of the applicable Percentage Payout of Book Value
Percentage range set forth above.


7.           Retirement, Termination without Cause, Death or Disability.


a.           Retirement or Involuntary Termination without Cause.  If a
Participant Retires during the Performance Period or if a Participant’s
employment is involuntarily  terminated by the Company or a Dominion Company
without Cause during the Performance Period and the Participant would have been
eligible for a payment if the Participant had remained employed until the end of
the Performance Period, the Participant will receive a pro-rated payout of the
Participant’s Performance Grant multiplied by a fraction, the numerator of which
is the number of complete calendar months from the Date of Grant to the
Participant’s termination of employment, and the denominator of which is the
number of complete calendar months between the Date of Grant and December 31,
2009.  Payment will be made after the end of the Performance Period at the time
provided in Section 4 based on the Performance Goal achievement approved by the
Committee.  If the Participant Retires, however, payment will be conditioned on
a determination by the Company’s Chief Executive Officer, in his sole
discretion, that the Participant’s Retirement is not detrimental to the Company.


b.           Death or Disability.  If a Participant dies or becomes Disabled
during the Performance Period, the Participant or the Participant’s successor
will receive a lump sum cash payment equal to the product of (i) and (ii) where


 
(i)
is the predicted performance used for determining the compensation cost
recognized by the Company for the Participant’s Performance Grant for the latest
financial statement filed with the Company’s Annual Report on Form 10-K or
Quarterly Report on Form 10-Q immediately prior to the event, and



 
(ii)
is the fraction, the numerator of which is the number of complete calendar
months from the Date of Grant to the first day of the calendar month coinciding
with or immediately following the Participant’s date of death or termination of
employment due to Disability, and the denominator of which is the number of
complete calendar months between the Date of Grant and December 31, 2009.



Payment under this paragraph 7(b) will be made as soon as administratively
feasible after the date of the Participant’s death or termination of employment
due to Disability; provided, however, that payment will be made no earlier than
six months after the Participant’s termination other than for death if the
Performance Grant is subject to Code Section 409A and the Participant is a
Specified Employee (within the meaning of Code Section 409A(a)(2)(B)(i)).

--------------------------------------------------------------------------------




8.           Change of Control.  Upon a Change of Control, the Participant will
receive a lump sum cash payment equal to the greater of (i) the Target Amount or
(ii) the total payout that would be made at the end of the Performance Period if
the predicted performance used for determining the compensation cost recognized
by the Company for the Participant’s Performance Grant for the latest financial
statement filed with the Company’s Annual Report on Form 10-K or Quarterly
Report on Form 10-Q immediately prior to the Change of Control was the actual
performance for the Performance Period.  Payment will be made as soon as
administratively feasible following the Change of Control date.


9.           Termination for Cause.  Notwithstanding any provision of this Plan
to the contrary, if the Participant’s employment with the Company is terminated
for Cause, the Participant will forfeit all rights to his or her Performance
Grant.


10.           Miscellaneous.


a.           Nontransferability.  Except as provided in Sections 7(b) or 8, a
Performance Grant is not transferable and is subject to a substantial risk of
forfeiture until the end of the Performance Period.


b.           No Right to Continued Employment.  A Performance Grant does not
confer upon a Participant any right with respect to continuance of employment by
the Company, nor will it interfere in any way with the right of the Company to
terminate a Participant's employment at any time.


c.           Tax Withholding.  The Company will withhold Applicable Withholding
Taxes from the payout of Performance Grants.


d.           Application of Code Section 162(m).  Performance Grants are
intended to constitute “qualified performance-based compensation” within the
meaning of section 1.162-27(e) of the Income Tax Regulations.  The Committee
will certify the Performance Criteria.  To the maximum extent possible, this
Plan will be interpreted and construed in accordance with this subsection 10(d).


e.           Governing Law.  This Plan shall be governed by the laws of the
Commonwealth of Virginia, without regard to its choice of law provisions.


f.           Conflicts.  In the event of any material conflict between the
provisions of the 2005 Incentive Compensation Plan and the provisions of this
Plan, the provisions of the 2005 Incentive Compensation
Plan will govern.  All references to the 2005 Incentive Compensation Plan in
this Plan will mean the 2005 Incentive Compensation Plan as in effect on the
Effective Date.










-  -
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A







DOMINION RESOURCES, INC.
2008 PERFORMANCE GRANT PLAN
PERFORMANCE CRITERIA


Total Shareholder Return


The TSR Performance will be measured based on where the Company’s total
shareholder return during the Performance Period ranks in relation to the total
shareholder returns of the Comparison Companies during such period.  In general,
Total Shareholder Return consists of the difference between the value of a share
of common stock at the beginning and end of the Performance Period, plus the
value of dividends paid as if reinvested in stock and other appropriate
adjustments for such events as stock splits.  For purposes of TSR Performance,
the total shareholder return of the Company and the Comparison Companies will be
the total shareholder return as calculated by Bloomberg L.P.  As soon as
practicable after the completion of the Performance Period, the total
shareholder returns of the Comparison Companies will be obtained from Bloomberg
L.P. and ranked from highest to lowest.  The Company’s total shareholder return
will then be ranked in terms of which percentile it would have placed in among
the Comparison Companies.


The Comparison Companies are:


Ameren Corporation
FirstEnergy Corporation
American Electric Power Company, Inc.
FPL Group, Inc.
Constellation Energy Group, Inc.
Nisource Inc.
DTE Energy
PPL Corporation
Duke Energy Corporation
Progress Energy, Inc.
Entergy Corporation
Public Service Enterprise Group Incorporated
Exelon Corporation
Southern Company



If a Comparison Company ceases to be a publicly traded entity, is acquired by
another entity, or is merged out of existence during the Performance Period, the
Comparison Company will removed from the list of Comparison Companies.


Return on Invested Capital


Return on Invested Capital


The following terms are used to calculate ROIC for purposes of the 2008
Performance Grants:


ROIC means Total Return divided by Average Invested Capital.  Performance will
be calculated for the two successive fiscal years within the Performance Period,
added together and then divided by two to arrive at an annual average ROIC for
the Performance Period.


Total Return means Operating Earnings plus After-tax Interest & Related Charges,
all determined for the two successive calendar years within the Performance
Period.


Operating Earnings means operating earnings (as disclosed on the Company’s
earnings report furnished on Form 8-K for the applicable fiscal year) without
taking into account the impact of potential outcomes that could be prescribed by
regulation under Virginia law that are different than the assumptions included
in the Company’s actual 2008 budget and the projected 2009 budget calculations
in effect immediately prior to the Date of Grant (as described in A and B
below).


Average Invested Capital means the Average Balances for Long & Short-term Debt
plus Preferred Equity plus Common Shareholders’ Equity (as calculated based on
the exclusion of the items described below).  The Average Balances for a year
are calculated by performing the calculation at the end of each month during the
fiscal year plus the last month of the prior fiscal year and then averaging
those amounts over 13 months.


Common Shareholders’ Equity will be calculated by excluding (i) accumulated
other comprehensive income (as shown on the Company’s financial statements
during the Performance Period): (ii) impacts from changes in accounting
principles that were not prescribed as of the Date of Grant; and (iii) the
impact of potential outcomes that could be prescribed by regulation under
Virginia law that are different than the assumptions included in the Company’s
actual 2008 budget and the projected 2009 budget calculations in effect
immediately prior to the Date of Grant (as described in A and B below).


Actual 2008 budget and Projected 2009 budget assumptions:


 
A.        Virginia law provides for the Virginia State Corporation Commission
(the SCC) to initiate a base rate case during the first six months of 2009.  As
a result, the SCC may reduce rates or, alternatively, order a credit to
customers if Virginia Electric and Power Company is found to have earnings more
than 50 basis points above the established return on equity.  Because the
Company cannot predict the outcome of future rate action taken by the SCC, the
actual 2008 budget and projected 2009 budget calculations in effect immediately
prior to the date of grant exclude the impact of (1) any changes in base rates
other than from qualified construction riders and (2) potential credits to
customers.



 
B.        The actual 2008 budget and projected 2009 budget calculations in
effect immediately prior to the date of grant assume that Virginia
jurisdictional fuel rates will be reset effective July 1, 2008 based on (1) a
forecast of commodity prices, electric sales and electric generation fuel
consumption for the following 12 months, (2) an initial recovery, subject to a
4% increase in residential rates, of the statutory “deferral portion” arising
from a similar 4% limitation in the July 1, 2007 fuel case, and (3) the
inclusion of any over- or under-recovery of fuel expenses during the July 1,
2007 through June 30, 2008 fuel year unrelated to the statutory “deferral
portion.”    If the Virginia jurisdictional fuel rates are reset on a different
basis than the assumptions in (1)-(3), the effect of the difference in the
Virginia jurisdictional fuel rates from the rates in the actual 2008 budget and
projected 2009 budget calculations will be excluded.



Book Value per Share


Book Value per Share Performance will be calculated as Common Shareholders’
Equity (as calculated based on the exclusion of the items described below),
divided by the number of outstanding, unrestricted shares at December 31, 2009.


Common Shareholders’ Equity will be calculated by excluding (i) accumulated
other comprehensive income (as shown on the Company’s financial statements
during the Performance Period): (ii) impacts from changes in accounting
principles that were not prescribed as of the Date of Grant; and (iii) the
impact of potential outcomes that could be prescribed by regulation under
Virginia law that are different than the assumptions included in the Company’s
actual 2008 budget and the projected 2009 budget calculations in effect
immediately prior to the Date of Grant (as described in A and B below).


Actual 2008 budget and Projected 2009 budget assumptions:


 
A.        Virginia law provides for the Virginia State Corporation Commission
(the SCC) to initiate a base rate case during the first six months of 2009.  As
a result, the SCC may reduce rates or, alternatively, order a credit to
customers if Virginia Electric and Power Company is found to have earnings more
than 50 basis points above the established return on equity.  Because the
Company cannot predict the outcome of future rate action taken by the SCC, the
actual 2008 budget and projected 2009 budget calculations in effect immediately
prior to the date of grant exclude the impact of (1) any changes in base rates
other than from qualified construction riders and (2) potential credits to
customers.



 
B.        The actual 2008 budget and projected 2009 budget calculations in
effect immediately prior to the date of grant assume that Virginia
jurisdictional fuel rates will be reset effective July 1, 2008 based on (1) a
forecast of commodity prices, electric sales and electric generation fuel
consumption for the following 12 months, (2) an initial recovery, subject to a
4% increase in residential rates, of the statutory “deferral portion” arising
from a similar 4% limitation in the July 1, 2007 fuel case, and (3) the
inclusion of any over- or under-recovery of fuel expenses during the July 1,
2007 through June 30, 2008 fuel year unrelated to the statutory “deferral
portion.”  If the Virginia jurisdictional fuel rates are reset on a different
basis than the assumptions in (1)-(3), the effect of the difference in the
Virginia jurisdictional fuel rates from the rates in the actual 2008 budget and
projected 2009 budget calculations will be excluded.
